DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/359,749 filed on 6/28/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 20080031279 to Hatakeyama et al. (hereinafter Hatakeyama).
With regards to claim 1, Hatakeyama teaches 
a communications input port [fig 1 elements 109, 150] configured to receive a packet that includes data [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132]; 
a processor unit [fig 1 element 100] coupled to the communications input port [fig 1 elements 109, 150 - abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132]; 
a queue [fig 1 element 102] coupled to the processor unit [fig 1 element 100 - abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132]; and 
an application buffer [fig 1 element 101] coupled to the processor unit [fig 1 element 100] in parallel with the queue [fig 1 element 102 - abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132], wherein the processor unit is configured to: 
receive the packet from the communications input port [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132]; 
determine whether the data of the packet is real-time data or non-real-time data [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132];
based on the data being real-time data, provide the data to the application buffer [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132]; and 
based on the data being non-real-time data, provide the data to the queue [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132].
Hatakeyama teaches all of the above but is silent as to an integrated circuit comprising the above limitations.
However, Hatakeyama does teach the above limitations may be implemented as any device [paragraph 639].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above limitations be integrated in an integrated circuit for the benefit of providing a small or even miniaturized system which tend to consume less power.

	With regards to claim 2, Hatakeyama teaches the integrated circuit of claim 1, wherein: 
the processor unit is a first processor unit [fig 1 element 100]; and 
the first processor unit is further configured to provide an interrupt to a second processor [fig 1 element 104] unit coupled to the first processor unit based on the data being real-time data [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132].

With regards to claim 6. The integrated circuit of claim 1, wherein: 
the packet is a first packet [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132 – any of a realtime or non-realtime packet]; 
the communications input port [fig 1 elements 109, 150] is configured to receive a second packet [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132 – any of a realtime or non-realtime packet]; 
the integrated circuit further comprises a communications output port [fig 1 elements 109, 150 151, 101, 102 may be an output port when forwarding packets towards element 104] coupled to the processor unit [fig 1 element 100]; and 
the processor unit is configured to: 
receive the second packet [abstract, paragraphs 98-100, 105, 109, 111-116, 119-129, 132 – any of a realtime or non-realtime packet]; and 
forward the second packet to the communications output port [fig 1 elements 109, 150 151, 101, 102 are output ports when forwarding packets towards element 104].

	With regards to claim 8, it is of similar scope as the combination of claims 1 and 2 above and therefore it is rejected under similar rationale.

	With regards to claims 9 and 10, they are of similar scope as claim 2 above and therefore are being rejected under similar rationale.

With regards to claim 14, Hatakeyama teaches the method of claim 8, wherein: the packet is a first packet; and the method further comprises: 
receiving a second packet at the first processor unit via the communications input port [fig 1 elements 109, 150]; and 
forward the second packet to a communications output port any of [fig 1 elements 109, 150 151, 101, 102 are an output port when forwarding packets towards element 104].
Allowable Subject Matter
Claims 3-5, 7, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the processor unit has an instruction set with a first bit width; and the processor unit is coupled to the communications input port via an interface that has a second bit width that is greater than the first bit width, in combination with the other limitations found in the claim.

	With regards to claims 4-5, due to their direct dependence from claim 3, they include allowable subject matter for at least the same reasons.

	With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the processor unit has an instruction set with a first bit width; and the processor unit is coupled to the communications output port via an interface that has a second bit width that is greater than the first bit width, in combination with the other limitations found in the claim.

With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the first processor unit has an instruction set with a first bit width; the receiving of the packet at the first processor unit includes receiving the packet via an interface coupled between the first processor unit and the communications input port; and the interface has a second bit width that is greater than the first bit width, in combination with the other limitations found in the claim.

	With regards to claims 12-13, due to their direct dependence from claim 11, they include allowable subject matter for at least the same reasons.

With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the first processor unit has an instruction set with a first bit width; the forwarding of the second packet is performed via an interface coupled between the first processor unit and the communications output port; and the interface has a second bit width that is greater than the first bit width, in combination with the other limitations found in the claim.

With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest a first processor unit that has a first bit width; an interface coupled between the communications input port and the first processor unit, wherein the interface has a second bit width that is wider than the first processor unit, in combination with the other limitations found in the claim. 

	With regards to claims 17-20, due to their direct or indirect dependence from claim 16, they are allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20060109866 to Janssen et al. teaches separating real-time application packets from non real-time application packets in a communication stream.
US Patent Application Publication No. 20210203725 to McCann et al. teaches providing different queues for real-time data and other types of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181